OFFICIAL NOTICE FROM COURT OF CRIMINAL APPFAT 9nptcvac
                  P.O. BOX .2308, CAPITOL STATION^nfS S.™
           OFFICIAL BUSINESS
           STATE OF TEXAS
           PENALTY FOR /
12/15/2014 PRIVATE USE                                  02 1M
                                                        000 4279596
                                                                        $ 00.28s
                                                                        DEC 18 2014
MORRIS, CODY
         --- QUINN
             —_.....          frr. oi.
                              'ii. ct.%«a,«iaiA —       MAILED FROM' z$i/i£)fiS>7t.87nl
On this day, the application forMl 07 Writ" of'Habeas Pnrnnc h»e k ' 3-"°1
and presented to the Court.        „- ?L "               P as been rece|ved
                                                                 Abel Acosta, Clerk
                          ^CODY QUINN MORRIS
                                              [TDC# 1849679
                               TSVILLE, TX<                             !TF



                  5^>(A